Case 1:20-cv-00692-ADA Document 70-7 Filed 05/04/21 Page 1 of 9




EXHIBIT G
                                Case 1:20-cv-00692-ADA Document 70-7 Filed 05/04/21 Page 2 of 9

         Articles




                                      A non-invasive test for prenatal diagnosis based on fetal
                                      DNA present in maternal blood: a preliminary study
                                      Ravinder Dhallan, Xin Guo, Sarah Emche, Marian Damewood, Philip Bayliss, Michael Cronin, Julie Barry, Jordan Betz, Kara Franz, Katie Gold,
                                      Brett Vallecillo, John Varney

                                      Summary
      Lancet 2007; 369: 474–81        Background Use of free fetal DNA to diagnose fetal chromosomal abnormalities has been hindered by the inability to
               Published Online       distinguish fetal DNA from maternal DNA. Our aim was to establish whether single nucleotide polymorphisms
               February 2, 2007       (SNPs) can be used to distinguish fetal DNA from maternal DNA—and to determine the number of fetal
            DOI:10.1016/S0140-
              6736(07)60115-9
                                      chromosomes—in maternal blood samples.
        See Comment page 440
                                      Methods Formaldehyde-treated blood samples from 60 pregnant women and the stated biological fathers were
Ravgen Inc, Columbia, MD, USA
      (R Dhallan MD, X Guo PhD,       analysed. Maternal plasma fractions were quantiﬁed at multiple SNPs, and the ratio of the unique fetal allele signal to
         S Emche PhD, J Barry BS,     the combined maternal and fetal allele signal calculated. The mean ratios of SNPs on chromosomes 13 and 21 were
 J Betz BS, K Franz BS, K Gold BS,    compared to test for potential fetal chromosomal abnormalities.
     B Vallecillo BS, J Varney BS);
 Department of Obstetrics and
    Gynecology, York Hospital/        Findings The mean proportion of free fetal DNA was 34·0% (median 32·5%, range 17·0–93·8). We identiﬁed three
WellSpan Health, York, PA, USA        samples with signiﬁcant diﬀerences in the fetal DNA ratios for chromosome 13 and chromosome 21, indicative of
             (M Damewood MD);         trisomy 21; the remaining 57 samples were deemed to be normal. Amniocentesis or newborn reports from the clinical
 Department of Maternal Fetal
                                      sites conﬁrmed that the copy number of fetal chromosomes 13 and 21 was established correctly for 58 of the 60 samples,
   Medicine, Lancaster General
   Women and Babies Hospital,         identifying 56 of the 57 normal samples, and two of the three trisomy 21 samples. Of the incorrectly identiﬁed samples,
              Lancaster, PA, USA      one was a false negative and one was a false positive. The sensitivity and positive predictive value were both 66·7%
      (P Bayliss MD); and Whyte       (95% CI 12·5–98·2) and the speciﬁcity and negative predictive values were both 98·2% (89·4–99·9).
        Hirschboeck Dudek S.C.
               Madison, MI, USA
                (M M Cronin PhD)      Interpretation The copy number of chromosomes of interest can be directly established from maternal plasma. Such
            Correspondence to:        a non-invasive prenatal test could provide a useful complement to currently used screening tests.
Dr Ravinder Dhallan, Ravgen Inc,
    9241 Rumsey Rd, Columbia,         Introduction                                                              the proportion of free fetal DNA recovered from the
               MD 21045, USA
                                      Available protocols for prenatal diagnosis of aneuploidy                  maternal circulation to about 25%.20 Having increased
        rdhallan@ravgen.com
                                      are limited by several factors. Screening tests—eg,                       the proportion of free fetal DNA, one major challenge
                                      nuchal translucency and the quadruple screen—are                          remained: how to determine the copy number of fetal
                                      non-invasive, but diagnosis requires further invasive                     chromosomes in a heterogeneous mixture of maternal
                                      testing.1 Invasive diagnostic tests—eg, amniocentesis                     and fetal DNA.
                                      and chorionic villus sampling—are about 99% accurate                        Sequencing of the human genome has led to the
                                      in identifying the spectrum of chromosomal                                discovery of variation in base sequences in individuals,
                                      abnormalities, but are associated with increased risks to                 referred to as single nucleotide polymorphisms (SNPs).
                                      the pregnancy.2–7 Development of non-invasive tests that                  The use of SNPs for the detection of trisomy 21 has been
                                      yield diagnostic results would be a useful advancement                    described from amniotic ﬂuid specimens.21 Amniotic
                                      in prenatal care.                                                         ﬂuid, however, contains a 100% sample of fetal DNA
                                        Analysis of fetal cells and free fetal DNA in the maternal              compared with the heterogeneous mixture of maternal
                                      circulation provides an alternative to existing prenatal                  and fetal DNA seen in maternal plasma. We postulated
                                      tests.8–14 The use of free fetal DNA has been reported in                 that an approach that used multiple SNPs, and
                                      the diagnosis of achondroplasia and myotonic dystrophy,                   quantiﬁcation of an allele ratio for these SNPs in a
                                      to determine fetal sex,15–17 and in fetal rhesus D                        maternal blood sample, could indicate the presence or
                                      genotyping.18 However, two major issues have restricted                   absence of fetal aneuploidy. This technique would require
                                      the clinical use of analysis of free fetal DNA. First, little             neither cell separation nor isolation of free fetal DNA.
                                      free fetal DNA exists in the maternal circulation, with                     At certain SNP sites, the maternal genome will be
                                      initial studies reporting a mean of only 3·4% free fetal                  homozygous for a nucleotide—eg, guanine (G/G)—while
                                      DNA in the late ﬁrst trimester to mid second trimester.19                 at the same site, the paternal genome might be
                                      Second, in a heterogeneous mixture of maternal and fetal                  homozygous for a diﬀerent nucleotide—eg, thymine
                                      DNA it is diﬃcult to distinguish fetal chromosomes of                     (T/T; ﬁgure 1). Since one copy of each chromosome is
                                      clinical interest—eg, chromosomes 13, 18, and 21—from                     inherited from each parent, the fetal genome will be
                                      maternal chromosomes.                                                     heterozygous (G/T) at the SNP site (ﬁgure 1). In the
                                        We have previously reported that careful sample                         plasma DNA of the maternal blood sample, the presence
                                      processing and the addition of formaldehyde increased                     of thymine at the SNP site represents a unique fetal


474                                                                                                                                      www.thelancet.com Vol 369 February 10, 2007
                     Case 1:20-cv-00692-ADA Document 70-7 Filed 05/04/21 Page 3 of 9

                                                                                                                                                       Articles




signal in the maternal DNA background (ﬁgure 1). Our
aim was to establish a SNP ratio to identify fetal trisomy 21         A                                           G

from maternal plasma and to develop an approach to
quantify and compare allele ratios for SNP sites on
chromosomes 13 and 21.                                                                                            T


Methods
Procedures
A network of ten clinical sites was established to gather             G
                                                                                                                                          T
specimens. Each site was involved in perinatal diagnosis
of the patients involved. Clinical sites received
institutional review board approval before patient                                       G                                      T
enrolment. Patients and the stated biological fathers were
aged 18 years or older; only patients with singleton
pregnancies were included. Written informed consent
                                                                      B                                  G    T
was obtained before participation. All test results were
                                                                          Maternal                        Fetal                           Paternal
compared with amniocentesis or newborn reports
obtained from the clinical sites. The study was done
between January, 2004, and August, 2006, during which
time the technology was developed and reﬁned, and
60 samples were gathered and processed sequentially.
  Blood samples were taken from the pregnant women                    C
and also from the stated biological fathers. About 35 mL                  Maternal buﬀy coat      Paternal buﬀy coat          Maternal plasma
of blood was gathered from all patients (range 25–50 mL).
0·225 mL of a 10% neutral buﬀered solution containing
formaldehyde (4% w/v) was added to all tubes of maternal
                                                                                                          T                           T
blood immediately after the blood was drawn. Specimens
were picked up the same day at regional clinical sites or
shipped by commercial carrier for overnight delivery.
Blood was stored at 4°C until processed. The samples                                 G                                               G
were shipped to our central laboratory for analysis.
Laboratory personnel were masked as to the identity of
the samples with a numerical coding system.
  Plasma and buﬀy coat samples were isolated in                 Figure 1: Inheritance of single nucleotide polymorphisms
accordance with methods described previously.20 Genomic         (A) Single nucleotide polymorphisms (SNPs) are the greatest single source of
                                                                natural variation in the human genome and can be used to determine the copy
DNA was puriﬁed from both the plasma fraction and               number of fetal chromosomes. (B) At certain sites within the fetal genome, the
buﬀy coat of the same maternal blood sample, and the            inherited paternal allele (“T”) will diﬀer from the inherited maternal allele (“G”).
buﬀy coat fraction of the paternal sample, with the             (C) Presence of the paternal allele in the plasma provides a genetic beacon to
QIAamp DNA Blood Maxi Kit (Qiagen, Valencia, CA,                distinguish fetal DNA from maternal DNA.
USA). DNA samples were eluted in 2 mL of DNase/
RNase-free water. Plasma DNA was concentrated to                inherited by the fetus would be diﬀerent from the
50–70 µL with a 10 kDa nominal molecular weight cutoﬀ           maternal allele. Only SNPs showing a unique fetal allele
ﬁlter (Millipore, Bedford, MA, USA). The concentrated           in the maternal plasma were quantiﬁed.
plasma DNA was split equally into three replicates that           SNPs were chosen so that their sequences ﬁt the
were processed separately for detection of fetal signals.       following criteria: the nucleotide at ±2 bp from the SNP
10 µL of each replicate was ampliﬁed with the GenomePlex        site matched one of the two alleles located at the SNP site,
Whole Genome Ampliﬁcation Kit (Sigma-Aldrich USA,               whereas the nucleotide at ±1 bp from the same site
St Louis, MO, USA).                                             contained neither of the two alleles located at the SNP
  Before analysis of the plasma DNA, maternal and               site.22 For each of the 60 samples, 549 SNPs were analysed
paternal buﬀy coat samples were analysed to identify two        on chromosome 13 and 570 SNPs were analysed on
categories of SNPs. In category one, the maternal and           chromosome 21. Chromosome 21 was selected for analysis
paternal samples were homozygous for diﬀerent alleles           because it is commonly associated with fetal abnormalities,
at the SNP site. Therefore, the fetal DNA from the plasma       whereas chromosome 13 was chosen because it is less
was expected to be heterozygous at these sites. In category     commonly associated with fetal abnormalities, and thus
two, the maternal sample was homozygous, and the                could also serve as a reference chromosome.
paternal sample was heterozygous at the same SNP site.            SNPs were ampliﬁed from genomic DNA isolated
Therefore, there was a 50% chance that the allele               from the maternal plasma, the maternal buﬀy coat, and


www.thelancet.com Vol 369 February 10, 2007                                                                                                                       475
                            Case 1:20-cv-00692-ADA Document 70-7 Filed 05/04/21 Page 4 of 9

        Articles




                                  the paternal buﬀy coat by PCR. For all SNPs, the ﬁrst                                   After binding, all wells were washed three times with
                                  primer contained a recognition site for the restriction                                 phosphate-buﬀered saline.
                                  enzyme EcoRI and had a biotin tag at the 5´ end. The                                       Bound PCR products were digested for 1 h at 55°C
                                  second primer contained a recognition site for a type                                   with the appropriate type IIS restriction enzyme to yield
                                  IIS restriction enzyme.22 38 cycles of PCR were done as                                 bound DNA fragments with a speciﬁc 5´ overhang
                                  follows: (1) 95°C for 15 min, (2) 94°C for 30 s, (3) 37°C                               containing the SNP of interest, and a 3´ recessed end.
                                  for 30 s, (4) 94°C for 30 s, (5) 52°C for 30 s,                                         Wells were rinsed three times with phosphate-buﬀered
                                  (6) 94°C for 30 s, (7) 58°C for 30 s, (8) repeat steps 6                                saline. The bound DNA fragments were labelled at 55°C
                                  and 7 for 37 cycles, and (9) 72°C for 3 min.22 PCR                                      for 1 h with a mixture of ﬂuorescently labelled di-
                                  products were bound to streptavidin-coated well plates                                  deoxynucleotide triphosphates, non-ﬂuorescently labelled
                                  for 1 h at 37°C with constant mixing at 400 rev per min                                 deoxynucleotide triphosphates, and a DNA polymerase.
                                  with a Thermomixer (Eppendorf, Westbury, NY, USA).                                      Labelled PCR products were released from the wells by
                                                                                                                          digestion with EcoRI for 1 h at 37°C with constant mixing
                          24% fetal DNA                   58% fetal DNA                         94% fetal DNA             at 400 rev per min.
                                                                                                                            3 µL of the resulting digests from each well were
                    Maternal Paternal Plasma        Maternal Paternal Plasma           Maternal Paternal Plasma
                                                                                                                          loaded onto sequencing gels. Gels were run for 1 h at
   Chromosome 13
                                                                                                                          65 W constant power. Fluorescently labelled fragments
                                                                                                                          were visualised with Typhoon 8600 and Typhoon 9400
                    SNP64-24-289                   SNP64-51-1096                       SNP50-107-1412                     variable mode imagers (Amersham/GE Biosciences,
                                                                                                                          Piscataway, NJ, USA). Maternal and paternal DNA
                                                                                                                          samples isolated from the corresponding buﬀy coats
   Chromosome 21                                                                                                          were loaded next to the three corresponding plasma
                                                                                                                          DNA replicates. Bands representing each allele in the
                    SNP52-92-3150                  SNP64-84-684                        SNP42-28-1628
                                                                                                                          plasma sample (upper or lower), were delimited and the
                                                                                                                          pixel density of each band was quantiﬁed with
Figure 2: SNPs on chromosomes 13 and 21 at various fetal DNA percentages in maternal plasma samples                       ImageQuant version 5.2 (Amersham/GE Biosciences,
In a maternal plasma sample, the inherited paternal allele represents a unique marker, which distinguishes fetal
DNA from maternal DNA. A homozygous allele signal from maternal genomic DNA (maternal), a homozygous
                                                                                                                          Piscataway, NJ, USA). Pixel density measurements were
allele signal from paternal genomic DNA (paternal) and signals from heterozygous alleles in maternal plasma DNA           used to calculate a ratio of unique fetal allele signal to
(plasma) are shown. The 94% fetal DNA example is sample 4, which was identiﬁed as trisomy 21. By contrast with            the combined maternal and fetal allele signal.
the roughly 1 to 1 ratio of maternal (upper) and unique fetal (lower) alleles in the chromosome 13 panel (top), an          Figure 2 shows examples of category one SNPs on
indication of the presence of an additional, paternally inherited allele, is visible in the chromosome 21 panel
(bottom), in which the ratio of maternal to unique fetal alleles is greater than 1 to 1.                                  chromosomes 13 and 21 at diﬀerent percentages of fetal
                                                                                                                          DNA in the maternal circulation, showing allele signals
                                                                                                                          from maternal buﬀy coat DNA, paternal buﬀy coat
                                                                                                at


                                                                                                            t
                                                                                                         oa




                                                                                                                          DNA, and maternal plasma DNA. The unique fetal
                                                                                              co




                                                                                                                   a
                                                                                                     yc

                                                                                                                 m
                                                                                          ﬀy




                                                                                                                as
                                                                                                   uﬀ
                                                                                         bu




                                                                                                              pl




                                                                                                                          DNA signal in the plasma matches the paternal allele,
                                                                                                lb




   A Example of a SNP quantiﬁed on chromosome     Copies of chromosome 13
                                                                                                         al
                                                                                    al

                                                                                              na

                                                                                                         rn
                                                                                    rn

                                                                                              er




   13 in a sample with trisomy 21                     Maternal    Fetal
                                                                                                        e
                                                                                   e




                                                                                                                          and is opposite the maternal allele. The ratio of the
                                                                                                     at
                                                                                at


                                                                                            t
                                                                                         Pa

                                                                                                   M
                                                                               M




                                                               T                                                          unique fetal allele signal to the combined signal from
                                                                                          T          T
                                                               G                                                 Ratio:   the maternal and fetal alleles was calculated at multiple
                                                                                                                1T / 3G   SNP sites on chromosomes 13 and 21. Figure 3 illus-
                                                   G               G            G                    G                    trates how ratios at individual SNP sites on
                                                                                                                          chromosome 13 and chromosome 21 were used to
                                                  Copies of chromosome 21                                                 calculate the ratio of fetal to maternal DNA in the
                                                      Maternal    Fetal                                                   maternal plasma. This example is based on the
                                                                                                                          quantiﬁcation of a sample with trisomy 21 containing
                                                                   C                      C          C                    50% fetal DNA in the maternal plasma.
                                                                                                                 Ratio:
                                                                                                                1C / 4A     Figure 3A shows the quantiﬁcation of a SNP on
                                                                                A                    A                    chromosome 13 in a sample with trisomy 21. In this
                                                                                                                          example, the fetus inherits one maternal and one
   B Example of a SNP quantiﬁed on
   chromosome 21 in a sample with trisomy 21        A      A           A   A                                              paternal copy of chromosome 13. Therefore, the ratio of
                                                                                                                          unique fetal allele signal to the combined maternal and
Figure 3: Establishing the copy number of fetal chromosomes through analysis of allele ratios in the maternal
                                                                                                                          fetal allele signal in the plasma is 1 to 3. At all SNP sites
plasma                                                                                                                    on chromosome 13, the ratio would be expected to
(A) Example of a SNP quantiﬁed on chromosome 13 in a sample with trisomy 21; the ratio of unique fetal signal             approach 1 to 3, and over multiple SNP sites, the mean
(“T”) to the combined maternal and fetal signal (“G”) in the plasma is 1 to 3 and over many SNPs, approaches a            ratio would be very close to 0·333. Figure 3B shows the
theoretical mean ratio of 0·333. (B) Example of a SNP quantiﬁed on chromosome 21 in a sample with trisomy 21;
the ratio of unique fetal signal to combined maternal and fetal signal is reduced to 1 to 4 and over many SNPs,
                                                                                                                          quantiﬁcation of a SNP on chromosome 21 in a sample
approaches a theoretical mean ratio of 0·25; consequently, the mean ratio for chromosome 21 will be substantially         with trisomy 21. Because the fetus inherits two maternal
lower than the mean ratio for chromosome 13.                                                                              copies and one paternal copy of chromosome 21, the


476                                                                                                                                            www.thelancet.com Vol 369 February 10, 2007
                     Case 1:20-cv-00692-ADA Document 70-7 Filed 05/04/21 Page 5 of 9

                                                                                                                                   Articles




ratio of unique fetal allele signal to the combined
                                                                      Maternal age (years)   Gestational age (weeks and days)
maternal and fetal allele signal would be expected to be
1 to 4 (ie, 0·25). A comparison of mean fetal DNA ratios          1   36                     16 weeks 0 days
for the two chromosomes would show that the mean                  2   27                     26 weeks 6 days
ratio for chromosome 21 is signiﬁcantly lower than the            3   34                     18 weeks 1 day
mean ratio for chromosome 13, thus indicating                    4    43                     20 weeks 1 day
trisomy 21.                                                       5   20                     18 weeks 5 days
  The fetal DNA ratio (R) was used to calculate the              6    41                     16 weeks 4 days
percentage (P) of fetal DNA in the plasma with the                7   30                     19 weeks 1 day
formula: P=(2R/[1+R])×100%. The mean log ratio for all           8    37                     17 weeks 1 day
SNPs on chromosome 13 and the mean log ratio for all             9    35                     16 weeks 3 days
SNPs on chromosome 21 from the three independent                 10   29                     17 weeks 0 days
plasma replicates were calculated to test for diﬀerences         11   37                     16 weeks 6 days
between the two chromosomes.22,23                                12   37                     19 weeks 1 day
                                                                 13   39                     17 weeks 2 days
Statistical analysis                                             14   27                     17 weeks 4 days
All category one and two SNPs that were identiﬁed in the         15   34                     17 weeks 3 days
plasma DNA were quantiﬁed, meaning that for every                16   40                     18 weeks 1 day
sample, a diﬀerent number of SNPs were quantiﬁed per             17   41                     17 weeks 5 days
chromosome. The natural log of the raw ratios was                18   36                     17 weeks 5 days
calculated and averaged across replicates, and then              19   35                     18 weeks 1 day
averaged across SNPs for each chromosome. The mean               20   31                     21 weeks 2 days
log ratio of fetal DNA between chromosomes 13 and 21             21   33                     15 weeks 6 days
was compared by a two-tailed Student’s t test allowing for       22   29                     20 weeks 0 days
unequal variances. The diﬀerence between the ratio of            23   25                     36 weeks 5 days
chromosome 13 and chromosome 21 fetal DNA was                    24   35                     17 weeks 0 days
deemed to be signiﬁcant when the signiﬁcance level of            25   22                     14 weeks 1 day
the t test was less than 0·05. This process was repeated         26   34                     22 weeks 4 days
separately for data from all patient samples. All                27   36                     35 weeks 6 days
calculations were done with S-Plus version 7.0.
                                                                 28   38                     16 weeks 6 days
                                                                 29   30                     15 weeks 6 days
Role of the funding source
                                                                 30   30                     11 weeks 4 days
Ravgen, Inc designed and conducted the study; collected,
                                                                 31   36                     19 weeks 2 days
managed, analysed, and interpreted the data; and prepared,
                                                                 32   37                     17 weeks 4 days
reviewed, and submitted the manuscript. M Damewood
                                                                 33   31                     16 weeks 3 days
had access to all the data in this study and takes
                                                                 34   34                     29 weeks 5 days
responsibility for the integrity of the data and the integrity
                                                                 35   42                     11 weeks 6 days
of the data analysis, and is not an employee of Ravgen,
                                                                 36   24                     13 weeks 6 days
Inc. The corresponding author had ﬁnal responsibility for
                                                                 37   32                     16 weeks 1 day
the decision to submit the manuscript for publication.
                                                                 38   31                     32 weeks 1 day

Results                                                          39   35                     18 weeks 6 days

The median maternal age was 34 years; the median                 40   38                     12 weeks 1 day
gestational age was 17 weeks and 5 days (table 1). The           41   34                     20 weeks 0 day
earliest gestational age at which the test was done was          42   34                     21 weeks 2 days
just over 8 weeks (sample 46; table 1). Eight of the samples     43   30                     12 weeks 2 days
were drawn in the ﬁrst trimester.                                44   32                     37 weeks 2 days
  The mean proportion of free fetal DNA was 34·0%                45   27                     26 weeks 1 day
(median 32·5%, range 17·0–93·8; table 2). 51 of 60               46   30                      8 weeks 1 day
samples had more than 25% free fetal DNA. Of these               47   33                     17 weeks 0 days
samples, three had 50% or more free fetal DNA.                   48   34                     27 weeks 5 days
  Table 2 shows the number of SNPs analysed on each              49   34                     11 weeks 1 day
chromosome for all samples. All category one and two             50   33                     15 weeks 1 day
SNPs identiﬁed in the plasma DNA were quantiﬁed. The             51   34                     18 weeks 3 days
number of SNPs analysed in the plasma fraction varied            52   18                     35 weeks 6 days
by sample, but a mean of 22 SNPs were analysed on                                                       (Continues on next page)
chromosome 13, and 20 SNPs were analysed on


www.thelancet.com Vol 369 February 10, 2007                                                                                                   477
                       Case 1:20-cv-00692-ADA Document 70-7 Filed 05/04/21 Page 6 of 9

          Articles




                             chromosome 21. Signiﬁcant diﬀerences in the ratio of                          Amniocentesis or newborn reports from the clinical
                             fetal to maternal DNA were seen in samples 4 (p=0·04),                      sites conﬁrmed that the copy number of fetal
                             18 (p=0·05), and 31 (p=0·04).                                               chromosomes 13 and 21 was determined correctly for
                                                                                                         58 out of the 60 samples analysed; our method correctly
                               (Continued from previous page)                                            identiﬁed 56 of the 57 normal samples, and two of the
                               53          31                      16 weeks 5 days                       three trisomy 21 samples (samples 4 and 31). Sample 18
                               54          21                      28 weeks 0 days                       was a false positive (p=0·05) on the basis of a negative
                               55          33                      16 weeks 4 days                       amniocentesis report for the sample. Sample 55, which
                               56          43                      36 weeks 6 days                       was identiﬁed as trisomy 21 by amniocentesis was
                               57          31                      38 weeks 6 days                       falsely identiﬁed as a normal sample by our methods
                               58          34                      10 weeks 6 days                       (ie, was a false negative; p=0·34). The sensitivity of our
                               59          26                      26 weeks 1 day                        test was 66·7% (95% CI 12·5–98·2), speciﬁcity was
                               60          36                      28 weeks 0 days                       98·2% (89·4–99·9), positive predictive value was 66·7%
                               Median      34                      17 weeks 5 days                       (12·5–98·2), and the negative predictive value was
                                                                                                         98·2% (89·4–99·9). Of the 57 true normal samples, the
                              Table 1: Maternal age and gestational age for the 60 patient samples
                                                                                                         median maternal age was 34 years and the median
                                                                                                         gestational age was 17 weeks and 4 days. Of the three
                                                                                                         true abnormal samples, the median maternal age was
            Chromosome Number of        Ratio of fetal   Diﬀerence in     Percentage    p value*
                       SNPs             to maternal      fetal DNA        fetal DNA                      36 years and the median gestational age was 20 weeks
                       quantiﬁed        DNA              ratio (13 vs 21)                                and 1 day (table 1).
      1     13          13              0·3209            0·0960          48·6%          0·15              In sample 4, the mean ratio of fetal DNA for
            21          11              0·2249                                                           chromosome 21 was signiﬁcantly higher than that for
      2     13          40              0·4032           –0·0421          57·5%          0·43            chromosome 13, indicating trisomy 21 in the fetus, and
            21          33              0·4453                                                           that the additional copy was inherited from the paternal
      3     13          27              0·1959           –0·0260          32·8%          0·44
                                                                                                         genome (p=0·04; table 2). In sample 31, the mean ratio of
            21          29              0·2219
                                                                                                         fetal DNA for chromosome 21 was signiﬁcantly lower
      4     13          46              0·8826           –0·3621          93·8%          0·04†
                                                                                                         than that for chromosome 13, indicating trisomy 21 in
            21          35              1·2446
                                                                                                         the fetus, and that the additional copy was inherited from
                                                                                                         the maternal genome (p=0·04; table 2).
      5     13          18              0·1489           –0·0025          25·9%          0·95
            21          23              0·1514
      6     13          24              0·0928            0·0117          17·0%          0·45
                                                                                                         Discussion
                                                                                                         By use of this method to detect and quantify fetal DNA in
            21          24              0·0811
                                                                                                         maternal plasma, the copy number of fetal chromosomes
      7     13          13              0·1468           –0·0060          25·6%          0·88
                                                                                                         of interest—eg, chromosomes 13 and 21—can be
            21          21              0·1528
                                                                                                         determined from maternal blood samples, and does not
      8     13          16              0·1217           –0·0098          21·7%          0·75
                                                                                                         require isolation of fetal cells or free fetal DNA.
            21          14              0·1315
                                                                                                         Venipunctures are done routinely in clinical settings and
      9     13          22              0·1528            0·0092          26·5%          0·74
                                                                                                         present little risk to the mother and fetus.
            21          24              0·1436
                                                                                                           Many of the participants that we tested were from the
  10        13          28              0·1486           –0·0433          25·9%          0·27
                                                                                                         patient population for which testing for aneuploidy is
            21          17              0·1919                                                           recommended; the mothers had a median age of
  11        13          18              0·2335            0·0604          37·9%          0·12            34 years. The median gestational age of the fetus
            21          23              0·1732                                                           (17 weeks and 5 days) is within the time-frame when
  12        13          12              0·1504            0·0217          26·2%          0·59            invasive diagnostic procedures are commonly done.
            21           8              0·1288                                                           The earliest gestational age analysed in this study was
  13        13          41              0·1576           –0·0420          27·2%          0·16            just over 8 weeks, and resulted in the correct
            21          17              0·1996                                                           identiﬁcation of a normal copy number of chromo-
  14        13          19              0·0994           –0·0099          18·1%          0·68            somes 13 and 21. Of the eight ﬁrst-trimester samples
            21          17              0·1093                                                           analysed, all were correctly identiﬁed as being normal.
  15        13          17              0·1347            0·0196          23·7%          0·42            Thus, the methods described herein serve the
            21          30              0·1151                                                           appropriate patient population.
  16        13           7              0·2126            0·0528          35·1%          0·19              Amniocentesis or newborn reports from the clinical
            21          15              0·1599                                                           sites conﬁrmed that the copy number of fetal
  17        13          25              0·1478           –0·0696          25·7%          0·10            chromosomes 13 and 21 was determined correctly for
            21          11              0·2174                                                           58 out of the 60 samples analysed, including two of the
                                                                              (Continues on next page)   three cases of trisomy 21. A probability calculation shows
                                                                                                         that the chances of identifying two or more of the three


478                                                                                                                          www.thelancet.com Vol 369 February 10, 2007
                     Case 1:20-cv-00692-ADA Document 70-7 Filed 05/04/21 Page 7 of 9

                                                                                                                                Articles




cases of trisomy 21 in the 60 observations, if the test had        (Continued from previous page)
zero diagnostic power, is 0·005.                                   18       13             11       0·1218   –0·0772   21·7%         0·05†
  At present, prenatal testing includes a combination of
                                                                            21             10       0·1990
available diagnostic and screening tests. Screening tests
                                                                   19       13             17       0·1828   0·0121    30·9%         0·78
include the ﬁrst-trimester screen (ultrasound-based
                                                                            21             19       0·1707
nuchal translucency measurement with maternal serum
                                                                   20       13             12       0·1712   0·0291    29·2%         0·29
analyte biochemistry), second-trimester maternal triple
                                                                            21             16       0·1421
or quadruple serum analyte biochemistry, and second-
                                                                   21       13             31       0·1759   –0·0088   29·9%         0·81
trimester fetal ultrasound. Screening tests for Down’s
                                                                            21             19       0·1847
syndrome are often reported to have a 5% false positive
                                                                   22       13             27       0·1504   0·0108    26·1%         0·67
rate, with 64–96% of cases of trisomy 21 being
                                                                            21             36       0·1396
identiﬁed.1,24,25 The goal of any screening test is to increase
                                                                   23       13             37       0·3465   0·0517    51·5%         0·27
the number of diagnoses made to a maximum while
reducing the number of false positives to a minimum.                        21             32       0·2948

Such a goal would decrease the number of follow-up                 24       13             27       0·1932   –0·0256   32·4%         0·58

invasive diagnostic tests—eg, amniocentesis or chorionic                    21             22       0·2188
villus sampling.                                                   25       13             20       0·1351   –0·0148   23·8%         0·70
  A practice bulletin from the American College of                          21             13       0·1499
Obstetricians and Gynecologists, published in January,             26       13             23       0·1947   0·0438    32·6%         0·24
2007, recommends that all women should be oﬀered the                        21             19       0·1509
option of genetic screening, irrespective of maternal              27       13             26       0·2286   –0·0616   37·2%         0·25
age.25 Assuming that a larger number of women will be                       21             19       0·2902
tested, and given the 5% false positive rate associated            28       13              9       0·1532   –0·0845   26·6%         0·16
with available screening methods, this recommendation                       21             17       0·2377
will probably increase the need for invasive diagnostic            29       13             28       0·1835   0·0026    31·0%         0·94
tests that are associated with a higher risk of miscarriage.                21             14       0·1809
In turn, it follows that there will be a greater demand for        30       13             27       0·1938   0·0350    32·5%         0·31
the development of non-invasive tests that yield diagnostic                 21             20       0·1588
results.                                                           31       13             34       0·2704   0·0877    42·6%         0·04†
  To achieve a false positive rate of 1%, the detection                     21             23       0·1827
rate of available screening tests drops to a range of              32       13             19       0·1674   –0·0450   28·7%         0·43
45–88%.1 On the basis of our results, the SNP ratio                         21              9       0·2125
method described here achieves a false positive rate               33       13             17       0·2050   –0·0172   34·0%         0·78
under 2% with a detection rate of 66%. Since we report                      21              9       0·2223
only 60 observations, including three cases of trisomy 21,         34       13             25       0·1840   –0·0229   31·1%         0·70
estimates of the sensitivity, speciﬁcity, and positive and                  21             15       0·2070
negative predictive values of the test are preliminary.            35       13             13       0·2043   –0·0179   33·9%         0·73
Larger trials are needed to conﬁrm that test performance                    21             13       0·2221
is reproducible and comparable to available tests.                 36       13             20       0·3329   –0·0217   49·9%         0·74
Reﬁnements to the method—eg, quantifying a greater                          21             18       0·3546
number of SNPs and increasing the number of                        37       13             27       0·2980   –0·0409   45·9%         0·56
reference       chromosomes—should           enhance        test
                                                                            21             17       0·3389
performance.
                                                                   38       13             16       0·2765   0·0204    43·3%         0·76
  One of the samples identiﬁed as a case of trisomy 21
                                                                            21             26       0·2561
by amniocentesis was falsely identiﬁed as a normal
                                                                   39       13              9       0·3320   0·0940    49·9%         0·13
sample using our methods (sample 55, p=0·34).
                                                                            21             26       0·2380
Additionally, one of the samples identiﬁed by our
                                                                   40       13             31       0·2755   –0·0174   43·2%         0·76
methods as a trisomy 21 sample was a false positive
                                                                            21             28       0·2929
(sample 18, p=0·05). Large-scale clinical trials are
                                                                   41       13             17       0·1601   0·0306    27·6%         0·35
needed to more accurately establish the speciﬁcity and
                                                                            21             18       0·1295
sensitivity of the test, and to determine the optimum
                                                                   42       13             15       0·1219   –0·0056   21·7%         0·88
number of SNPs needed to identify chromosomal
                                                                            21             12       0·1275
abnormalities at a range of free fetal DNA
concentrations.                                                    43       13             27       0·1378   0·0424    24·2%         0·16

  There is generally less variation in mean fetal DNA                       21             13       0·0954

ratios between chromosomes as more SNPs are                                                                               (Continues on next page)
quantiﬁed. For instance, sample 4, which was identiﬁed


www.thelancet.com Vol 369 February 10, 2007                                                                                                     479
                           Case 1:20-cv-00692-ADA Document 70-7 Filed 05/04/21 Page 8 of 9

       Articles




  (Continued from previous page)
                                                                                                                  Quantiﬁcation of fewer SNPs could be suﬃcient at
                                                                                                                high percentages of free fetal DNA and more SNPs can
  44       13               21               0·2638           0·0127           41·8%           0·76
                                                                                                                be analysed when the percentage of free fetal DNA is low.
           21               20               0·2511
                                                                                                                To establish the optimum number of SNPs needed for
  45       13               22               0·1808          –0·0215           30·6%           0·56
                                                                                                                diagnosis of trisomy 21 and other clinically relevant
           21               15               0·2023
                                                                                                                trisomies is important. Given that eight ﬁrst-trimester
  46       13               16               0·1367           0·0110           24·1%           0·73
                                                                                                                samples, including a sample drawn at about 8 weeks’
           21               17               0·1257
                                                                                                                gestation, were correctly identiﬁed, and that phlebotomy
  47       13               17               0·2450          –0·0751           39·4%           0·27
                                                                                                                is minimally invasive, there exists the possibility of
           21               15               0·3201
                                                                                                                analysing follow-up samples to identify a greater number
  48       13               29               0·1943           0·0055           32·5%           0·89
                                                                                                                of SNPs of the correct pattern, should a low number of
           21               20               0·1887
                                                                                                                SNPs of the correct pattern be identiﬁed in the initial
  49       13               20               0·1615          –0·0313           27·8%           0·39
                                                                                                                sample.
           21               20               0·1928                                                               In this study, paternal genomic DNA was genotyped to
  50       13               16               0·2307           0·0491           37·5%           0·32             reduce the number of SNPs analysed in the plasma
           21               18               0·1816                                                             sample. Inclusion of paternal DNA was strictly for
  51       13               19               0·2617           0·0427           41·5%           0·44             reference purposes and is not required for quantitative
           21               14               0·2189                                                             analysis of fetal DNA. Quantitative analysis is achieved
  52       13               18               0·2079          –0·0696           34·4%           0·24             through a comparison of maternal buﬀy coat DNA and
           21               19               0·2775                                                             maternal plasma DNA from a single sample of the
  53       13               25               0·1570           0·0279           27·1%           0·27             mother’s blood.
           21               29               0·1291                                                               Importantly, the number of reference chromosomes
  54       13               21               0·2023           0·0261           33·6%           0·61             that can be studied with this method is not limited. We
           21               13               0·1762                                                             compared chromosome 13 with chromosome 21, but
  55       13               25               0·1887          –0·0310           31·8%           0·34             any number of chromosomes can be compared,
           21               23               0·2197                                                             including chromosomes 18, X, and Y, together with
  56       13               20               0·2053          –0·0022           34·1%           0·94             reference chromosomes (eg, chromosomes 15 and 22).
           21               43               0·2075                                                             The scope and accuracy of this method would likely be
  57       13               30               0·2661           0·0238           42·0%           0·58             increased by comparing a larger number of
           21               38               0·2423                                                             chromosomes and a larger number of SNPs on each
  58       13               21              0·2338            0·0077           37·9%           0·88             chromosome. Furthermore, the human genome project
           21               26              0·2261                                                              has identiﬁed over 3·7 million SNPs to date. Even on
  59       13               30              0·1978            0·0520           33·0%           0·11             the smallest human chromosome—chromosome 21—
           21               18              0·1458                                                              about 54 000 genotyped SNPs are available for analysis.
  60       13               37              0·2723           –0·0150           42·8%           0·75             Clearly, there are additional SNPs that could be added
           21               29              0·2873                                                              to the current test.
                                                                                                                  The approach described here, which uses standard
 *Compares mean fetal DNA ratios for chromosome 13 and chromosome 21. †Indicates signiﬁcant diﬀerence between   molecular biology equipment, allows for precise
 fetal DNA ratios for chromosome 13 and chromosome 21 (p<0·05).                                                 analysis of genetic material. Free fetal DNA is directly
 Table 2: Comparison of mean fetal DNA ratios for chromosome 13 and 21 in 60 maternal plasma samples            quantiﬁed from the heterogeneous mixture of maternal
                                                                                                                and fetal DNA in the maternal plasma. The maternal
                                                                                                                signal in the plasma DNA serves as an internal control,
                                 correctly as a case of trisomy 21, had the highest                             thus reducing variability. Rather than calculating
                                 percentage of free fetal DNA in the study (93·8%), and a                       absolute readings of the fetal-speciﬁc alleles, the ratio
                                 large number of SNPs were detected in the plasma of                            of unique fetal-speciﬁc allele signals to the combined
                                 this sample (46 SNPs on chromosome 13 and 35 SNPs                              maternal and fetal allele signal is determined. Since the
                                 on chromosome 21), which facilitated the identiﬁcation                         diﬀerence between the mean ratios for chromosome 13
                                 of trisomy 21. By contrast, the false positive result                          and 21 is directly compared, the eﬀect of systematic
                                 (sample 18) had the second lowest percentage of free fetal                     variations originating from experimental processing
                                 DNA and the second lowest total number of SNPs                                 and variations in SNPs in the genome can be kept to a
                                 analysed (11 on chromosome 13 and ten on                                       minimum.
                                 chromosome 21), which raises the possibility of false                            Our results show that SNPs can be used to distinguish
                                 positive results occurring when too few SNPs are                               fetal DNA from maternal DNA—and to determine the
                                 analysed in a sample with a low percentage of free fetal                       copy number of fetal chromosomes—in maternal blood
                                 DNA. Therefore, to deﬁne the optimum number of SNPs                            samples. With further reﬁnement, a prenatal diagnostic
                                 that provide highly accurate diagnostic information and                        test based on the methods described here could be a
                                 that can be analysed in an eﬃcient manner is essential.                        useful complement to currently available prenatal tests.


480                                                                                                                                 www.thelancet.com Vol 369 February 10, 2007
                       Case 1:20-cv-00692-ADA Document 70-7 Filed 05/04/21 Page 9 of 9

                                                                                                                                                           Articles




Contributors                                                                  6    Papp C, Papp Z. Chorionic villus sampling and amniocentesis:
R Dhallan and P Bayliss conceived and designed the study. X Guo,                   what are the risks in current practice? Curr Opin Obstet Gynecol
S Emche, J Betz, J Barry, K Franz, K Gold, B Vallecillo, and J Varney took         2003; 15: 159–65.
part in the acquisition of data. R Dhallan, X Guo, S Emche,                   7    Fuchs KM, Peipert JF. First trimester Down syndrome screening:
M Damewood, P Bayliss, and M Cronin analysed and interpreted the                   public health implications. Semin Perinatol 2005; 29: 267–71.
data. R Dhallan, X Guo, S Emche, M Damewood, P Bayliss, M Cronin,             8    Torricelli F, Pescucci C. Isolation of fetal cells from the maternal
J Barry, J Betz, K Franz, K Gold, B Vallecillo, and J Varney drafted the           circulation: prospects for the non-invasive prenatal diagnosis.
manuscript. R Dhallan, M Damewood, P Bayliss, and M Cronin critically              Clin Chem Lab Med 2001; 39: 494–500.
reviewed the manuscript. R Dhallan, X Guo, and M Damewood provided            9    Bianchi DW, Flint AF, Pizzimenti MF, Knoll JH, Latt SA. Isolation
statistical expertise. R Dhallan obtained funding and supervised the               of fetal DNA from nucleated erythrocytes in maternal blood.
study. R Dhallan, X Guo, S Emche, M Damewood, P Bayliss, M Cronin,                 Proc Natl Acad Sci USA 1990; 87: 3279–83.
J Barry, J Betz, K Franz, K Gold, B Vallecillo, and J Varney provided         10   Bianchi DW, Simpson JL, Jackson LG, et al. Fetal gender and
administrative, technical, or material support.                                    aneuploidy detection using fetal cells in maternal blood: analysis of
                                                                                   NIFTY I data. Prenat Diagn 2002; 22: 609–15.
Conﬂict of interest statement                                                 11   De Graﬀ IM, Jakobs ME, Leschot NJ, Ravkin I, Goldbard S,
R Dhallan is the founder, chief executive oﬃcer, and chairman of the               Hoovers JM. Enrichment, identiﬁcation and analysis of fetal cells
board of directors of Ravgen, Inc, and a stockholder in Ravgen, Inc.               from maternal blood: evaluation of a prenatal diagnosis system.
M Cronin is a stockholder in Ravgen, Inc. S Emche, X Guo, J Barry,                 Prenat Diagn 1999; 19: 648–52.
J Betz, K Gold, B Vallecillo, and J Varney are employed by, and have          12   Simpson J, Elias S. Isolating fetal cells from maternal blood:
options to purchase stock in, Ravgen, Inc. K Franz was employed by                 advances in prenatal diagnosis through molecular technology.
Ravgen at the time of the study and has options to purchase stock in               JAMA 1993; 270: 2357–61.
Ravgen, Inc. P Bayliss is a member of the board of directors of Ravgen,       13   Wilson RD. Cell-free fetal DNA in the maternal circulation and its
Inc, and has options to purchase stock in Ravgen, Inc.                             future uses in obstetrics. J Obstet Gynaecol Can 2005; 27: 54–62.
Marian Damewood is an unpaid member of Ravgen’s advisory board,               14   Lo YM, Corbetta N, Chamberlain PF, et al. Presence of fetal DNA in
and has options to purchase stock in Ravgen, Inc. Ravgen, Inc has been             maternal plasma and serum. Lancet 1997; 350: 485–87.
issued a patent and has multiple patent applications pending for the          15   Saito H, Sekizawa A, Morimoto T, Suzuki M, Yanaihara T. Prenatal
methods described in this paper.                                                   DNA diagnosis of single-gene disorder from maternal plasma.
                                                                                   Lancet 2000; 356: 1170.
Acknowledgments                                                               16   Amicucci P, Gennarelli M, Novelli G, Dallapiccola B. Prenatal
We thank Daniel Heitjan and Richard Waterman for assistance with                   diagnosis of myotonic dystrophy using fetal DNA obtained from
the statistical analysis. We acknowledge Cameron Slayden and                       maternal plasma. Clin Chem 2000; 46: 301–02.
Graham Johnson for conceptualising and illustrating ﬁgures 1 and 3.           17   Avent ND, Chitty LS. Non-invasive diagnosis of fetal sex; utilisation
We thank the following physicians and their associated staﬀ who                    of free fetal DNA in maternal plasma and ultrasound. Prenat Diagn
contributed their time and eﬀort to this study: Maimon M Cohen,                    2006; 26: 598–603.
Robert H Debbs, Kenneth J Oken, Robert E Ottenritter,                         18   Bianchi DW, Avent ND, Costa JM, van der Schoot CE. Noninvasive
Jaime Rodriguez, Cesar Rosa, Thomas Rowe, Orion A Rust,                            prenatal diagnosis of fetal Rhesus D: ready for prime(r) time.
Onkar Singh, Daniel I Weber, and Richard G Welch. We thank                         Obstet Gynecol 2005; 106: 841–44.
Susan Chandler for administrative support. This study was ﬁnanced in          19   Lo YM, Tein MSC, Lau TK, et al. Quantitative analysis of fetal DNA
its entirety by Ravgen, Inc. Participation in the study is not an                  in maternal plasma and serum: implications for noninvasive
endorsement of any service or product oﬀered by Ravgen, Inc.                       prenatal diagnosis. Am J Hum Genet 1998; 62: 768–75.
                                                                              20   Dhallan R, Au WC, Mattagajasingh S, et al. Methods to increase the
References                                                                         percentage of free fetal DNA recovered from the maternal
1    Malone FD, Canick JA, Ball RH, et al. First-trimester or second-              circulation. JAMA 2004; 291: 1114–19.
     trimester screening, or both, for Down’s syndrome. N Engl J Med
                                                                              21   Pont-Kingdon G, Lyon E. Rapid detection of aneuploidy (trisomy 21)
     2005; 353: 2001–11.
                                                                                   by allele quantiﬁcation combined with melting curves analysis of
2    Alﬁrevic Z, Neilson, JP. Antenatal screening for Down’s syndrome:             single-nucleotide polymorphism loci. Clin Chem 2003; 49: 1087–94.
     nuchal translucency plus biochemical tests has the lowest false
                                                                              22   Dhallan RS. Rapid analysis of variations in a genome. US patent
     positive rate. BMJ 2004; 329: 811–12.
                                                                                   number 6977162. Dec 20, 2005.
3    Alﬁrevic Z, Sundberg K, Brigham S. Amniocentesis and chorionic
                                                                              23   Dhallan RS. Methods for detection of genetic disorders. US patent
     villus sampling for prenatal diagnosis. Cochrane Database Syst Rev
                                                                                   number 10/661165. July 15, 2004.
     2003; 3: CD003252.
                                                                              24   Berkowitz RL, Cuckle HS, Wapner R, D’Alton ME. Aneuploidy
4    d’Ercole C, Shojai R, Desbriere R, et al. Prenatal screening: invasive
                                                                                   screening: what test should I use? Obstet Gynecol. 2006; 107: 715–18.
     diagnostic approaches. Childs Nerv Syst 2003; 19: 444–47.
                                                                              25   Anon. ACOG practice bulletin no. 77: screening for fetal
5    Benn PA, Egan JFX, Fang M, Smith-Bindam R. Changes in the
                                                                                   chromosomal abnormalities. Obstet Gynecol 2007; 109: 217–27.
     utilization of prenatal diagnosis. Obstet Gynecol 2004; 103: 1255–60.




www.thelancet.com Vol 369 February 10, 2007                                                                                                                           481
